Exhibit 10.o


September 27, 2016


Michael Ueland
216 Bridle Creek Drive
Cary, North Carolina 27513


Dear Mike,
On behalf of Digi International Inc., I am pleased to offer you employment as
Senior Vice President, Global Sales reporting to Kevin Riley, COO. (Please see
Contingent Offer section below.)
Compensation
Your annualized total compensation target for this position is $425,000. The
annualized base salary is $250,000 with an annualized incentive target of
$175,000.
You will participate in Digi International’s Executive Incentive Plan. The FY16
plan provides an annual incentive payment based on EBITDA performance provided
that threshold revenue and EBITDA performance for the fiscal year are achieved.
The plan also provides for quarterly payment for the first, second and third
quarter of the fiscal year if threshold revenue and EBITDA targets are achieved.
All payments are pro-rated based on length of service in the fiscal year.
Initial Equity Award
We will recommend to the Board of Directors a grant of 100,000 stock options.
The options will have a per share exercise price equal to the closing sale price
of a share of common stock on the Grant Date. Options will vest over four years
at a rate of 25% upon completion of one year, then proportionate monthly vesting
thereafter. The stock option agreement will contain a change in control
provision that provides for accelerated vesting if within one year following a
change in control, your employment is terminated either by the Company without
cause or by you for good reason. The Grant Date will be the first day that the
Digi International trading window reopens in October.
In addition, we will recommend to the Board of Directors a Restricted Stock
award of 50,000 shares. This award will vest 25% annually on the anniversary of
the Grant Date. Restricted Stock Award Agreement will contain the same change in
control provision.
Benefits
Digi offers a comprehensive benefit program which includes Medical, Dental,
Vision, Life and Disability Insurance, Medical and Dependent Care Reimbursement
Plans, 401(K) Savings Plan, and an Employee Stock Purchase Plan and a Tuition
Reimbursement Program.
You will be eligible for participation in Digi's health insurance programs on
the first day of active employment with the company and will be eligible for
participation in the 401(K) Savings Plan on the first day of the month following
date of hire. You will be eligible to participate in the Digi International
Stock Purchase Plan on the first of any January, April, July or October
following your hire date.
You will be eligible to participate in Digi’s $500,000 Executive Life Insurance
program.  If accepted by the carrier, Digi International will pay the full
annual premium.  This is in additional to the basic optional life insurance
programs offered to all employees.
Vacation eligibility begins on the date of hire. Upon hire, you will receive
four weeks of vacation. You will not accrue above or below this amount
regardless of time take. Should you leave the company at any point in the
future, you will be paid for four weeks of accrued vacation.
Digi International will establish mutually agreed remote office accommodations.
Severance Agreement
If Digi International should terminate your employment at any time in the future
for reasons other than Cause, you will be provided with the following severance
package in exchange for a full release of claims against the Company:
1.
Six months of base salary in effect at time of termination. This shall be paid
in a lump sum as soon as administratively feasible after the later of the date
of termination or the date the release of claims has become irrevocable.

2.
A pro-rata bonus based on number of months worked in the fiscal year prior to a
qualifying termination and the Company's actual performance against annual
objectives. This pro-rata bonus shall be paid no later than 2.5 months after the
close of fiscal year in which the qualifying termination occurs.

For purposes of this agreement, "Cause" shall mean only the following: (i)
indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company; (ii) theft or embezzlement of
Company property or commission of similar acts involving dishonesty or moral
turpitude: (iii) material negligence in the performance of your job duties after
notice; (iv) failure to devote substantially all of his working time and efforts
during normal business hours to the Company's business; of (v) knowing
engagement in conduct which is materially injurious to the Company.





--------------------------------------------------------------------------------

Exhibit 10.o


Contingent Offer
This offer of employment is contingent upon the following:
1.
Approval of the offer by the Compensation Committee of the Board of Directors
and your election as an Officer by the Board of Directors.

2.
Your signature on the enclosed Digi International Employment, Confidential
Information, and Arbitration Agreement. Your signature constitutes acceptance of
the terms and conditions contained in the Agreement, so please read it
thoroughly prior to signing. This agreement must be signed prior to your first
day of employment.

3.
A finding of "no issue" with your background and reference check. Digi
International has partnered with Verified Credentials, a background screening
organization, to administer confidential background checks. Within 48 hours, we
ask you to visit Verified Credentials website at
http://myvci.com/digiinternationalinc to complete a personal questionnaire using
your full legal name including middle initial. If you are unable to access the
internet within this timeframe, please contact us directly to further assist you
in the process. Delay in completion of the online personal questionnaire could
delay in the start date of your employment.

4.
Completion of the MDA Leadership Assessment prior to start date.

5.
Digi's determination that you are not subject to any agreement with any former
employer or any other party that would prohibit you from working in the position
of Senior Vice President, Global Sales.



Commencement Date and Offer Acceptance
We would like you to start on October 26, 2016. Please inform me of your
acceptance of this offer by September 30, 2016 and acknowledge your acceptance
by signing one of the enclosed copies.
Sincerely,


Digi International Inc.


/s/ Mary Maruska
Mary Maruska
Director, Human Resources


Offer accepted:




/s/ Michael Ueland      October 26, 2016                                    
Michael Ueland         Start Date





